Citation Nr: 0805068	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  02-19 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
arthralgia of the left wrist, status post fracture of 
scaphoid.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served in the United States Army Reserves on 
periods of active duty for training (ACDUTRA) from February 
6, 2000 to February 26, 2000.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, granted service connection for 
arthralgia of the left wrist, and assigned a noncompensable 
evaluation effective May 14, 2001.  

In a May 2006 Decision Review Officer (DRO) decision, the RO 
increased the evaluation for the veteran's service-connected 
arthralgia, left wrist; status post fracture of scaphoid to 
10 percent, effective May 14, 2001.  The veteran was advised 
of the above grant of increased rating; however, she did not 
withdraw her appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, on a claim for an original or increased 
rating, the veteran will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy, even if 
partially granted, where less than the maximum benefit 
available is awarded.  Thus, this appeal continues.

In April 2007, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  

In August 2007, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  

The Board notes that the veteran waived initial RO 
consideration of the new evidence submitted in conjunction 
with her claim.  38 C.F.R. § 20.1304(c) (2007).  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The competent and probative evidence of record shows that 
the veteran's service-connected arthralgia of the left wrist, 
status post fracture of scaphoid, is manifested by slight 
limitation of motion in the wrist, with subjective complaints 
of continuing pain, numbness, tingling, and weakness, without 
the presence of ankylosis.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for arthralgia of the left wrist, status post 
fracture of scaphoid, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5215 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Decision   

The veteran contends that her service-connected left wrist 
disability is worse than the current evaluation contemplates.  
During the April 2007 hearing, the veteran stated that she 
has had soreness, excessive pain, and continuous numbing and 
tingling of the left wrist since she tripped and fell over a 
tent peg during her active duty for training.  She testified 
that she periodically takes Tylenol and receives steroid 
shots to alleviate the pain, but the overall pain has 
affected her well-being.  The veteran explained that although 
she is still employed as an environmental technician, her 
symptoms have worsened and overall deteriorated.  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  

The veteran is contesting the disability evaluations that was 
assigned at the time service connection was granted for her 
disability.  This matter therefore is to be distinguished 
from one in which a claim for an increased rating of a 
disability has been filed after a grant of service 
connection.  The Court has observed that in the latter 
instance, evidence of the present level of the disability is 
of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), 
and that as to the original assignment of a disability 
evaluation, VA must address all evidence that was of record 
from the date the filing of the claim on which service 
connection was granted (or from other applicable effective 
date).  See Fenderson, 12 Vet. App. at 126-27.  Accordingly, 
the evidence pertaining to an original evaluation might 
require the issuance of separate, or "staged," evaluations 
of the disability based on the facts shown to exist during 
the separate periods of time.  Id.

In this case, the veteran is presently receiving a 10 percent 
evaluation for her service-connected left wrist disability 
under Diagnostic Code 5215.  Limitation of motion of the 
wrist is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5215.  
A 10 percent rating is warranted for limitation of motion of 
the wrist (major or minor), such that dorsiflexion is less 
than 15 degrees or palmar flexion is limited in line with the 
forearm.  That is the highest schedular disability rating 
available under that Diagnostic Code.  See 38 C.F.R. § 4.25 
(2007).

For VA purposes, normal dorsiflexion of the wrist is from 0 
to 70 degrees, and normal palmar flexion is from 0 to 80 
degrees.  Normal ulnar deviation of the wrist is from 0 to 45 
degrees, and normal radial deviation is from 0 to 20 degrees.  
Normal forearm pronation is from 0 to 80 degrees and normal 
forearm supination is from 0 to 85 degrees.  38 C.F.R. § 
4.71, Plate I (2007).  The diagnostic codes pertaining to 
impairment of the elbow, forearm, wrist, hand, and fingers 
apply different disability ratings based upon whether the 
major or minor arm is affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5213 through 5230.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In May 2002, the veteran was afforded a pre-discharge 
evaluation for her joints.  During the examination, the 
veteran informed the examiner that in February 2000, she fell 
over a tent rope and fractured her left scaphoid bone and 
suffered bilateral radial head fractures.  She stated that 
she has some periodic left wrist pain.  Upon physical 
examination of the veteran, the examiner noted normal range 
of motion of all joints with no tenderness or swelling.  X-
rays of the left wrist were normal.  The relevant diagnosis 
was arthralgia of the left wrist.  

In September 2007, the veteran underwent a second VA 
examination, specifically for her service-connected left 
wrist disability.  The veteran reported to the examiner that 
she fell on her "outstretched hand" when she tripped over a 
tent peg in February 2000.  X-rays revealed a fracture of the 
left carpal scaphoid and both radial heads.  Her forearm was 
splinted and a cast was worn until September 2000.  After 
attending occupational therapy for her left wrist, the 
veteran stated that she still endures stiffness and flare-ups 
of pain in the left wrist, which after repetitive use has 
interfered with her employment activities as a nurse.  

Physical examination of the veteran showed full pronation and 
supination of the left forearm.  Range of motion testing of 
the left wrist revealed 30 degrees extension, 60 degrees 
flexion, 30 degrees radial deviation, and 20 degrees ulnar 
deviation.  The examiner noted that the veteran was mildly 
tender in the anatomical snuff box, but grip strength was 
good.  There was no enlargement of the first carpometacarpal 
joint and range of motion in the first metacarpal was 30 
degrees of flexion and 30 degrees of abduction.  The examiner 
indicated that there was no indication of a neurological 
disorder, and there was no increased limitation of motion due 
to weakness, fatigability, incoordination, or upon repetitive 
use.  X-rays revealed some flattening of the distal portion 
of the scaphoid, suggestive of early, but definite 
degenerative changes in the scaphoid trapezial junction.  The 
examiner diagnosed the veteran with a fractured scaphoid of 
the left wrist and noted that the degenerative arthritic 
changes in the area of the carpal scaphoid in the left wrist 
appear to be secondary to the fracture she sustained in 2000.  

Post service treatment records reflect continuing complaints 
and treatment for the veteran's service-connected left wrist 
disability.  VA outpatient treatment notes dated April 2000 
indicate that the veteran was in occupational therapy due to 
status post bilateral radial fractures and a left scaphoid 
fracture.  The treatment note reports that the veteran was to 
attend therapy three times a week for eight weeks, and was 
restricted from lifting anything more than ten pounds, along 
with no running, push-ups, or pull-ups.  Follow-up treatment 
in June 2000 noted that the veteran was four months status 
post carpal scaphoid fracture, but thumb stiffness due to the 
wrist problem was observed.  Examination of the left wrist 
revealed very minimal tenderness over the snuff area with 
more tenderness over the distal first metacarpal near the 
metacarpophalangeal joint dorsally.  The veteran's range of 
motion and first metacarpophalangeal joint were markedly 
decreased.  The physician diagnosed the veteran with radial 
head fracture and left scaphoid fracture.  The veteran was 
again placed on therapy three times a week for a minimum of 
eight weeks.  

Private treatment records beginning in May 2002 reflect 
treatment for an impacted fracture with volar angulation 
after the veteran suffered a fall on her left upper 
extremity.  She was placed in a sugar tong splint with a 
short arm cast thereafter.  Follow-up treatment in June 2002 
showed no change in the fracture, with x-rays revealing a 
healed fracture in an acceptable position.  In November 2002, 
the veteran was seen again for complaints of pain in her left 
wrist.  The treatment note states that the veteran exhibited 
some arthritis in the scaphoid and the trapezium of the 
thumb.  Her dorsiflexion was limited to 14 degrees and palmar 
flexion to 8 degrees.  The veteran demonstrated avascular 
necrosis of the proximal pull of her scaphoid with 
significant arthritis of the scaphoid trapezium joint and 
definite loss of motion of her radial capitellar joint.  In 
January 2005, the veteran was seen again for complaints of 
having difficulty with her left hand, pain in her wrist, and 
diminution of her range of motion.  Palmar flexion was 25 
degrees, dorsiflexion was 20 degrees, and crepitus and 
grinding were both present at the base of her thumb.  There 
was noted pain and paresthesias in a medial nerve 
distribution with positive Tinel's on that side as well.  X-
rays showed flattening of the scaphoid with arthrosis between 
the scaphoid and trapezium.  There was definite arthrosis at 
the thumb carpal metacarpal (CMC) joint, and the wrist showed 
shortening at the distal radius.  

The Board notes that during the course of this appeal, the 
veteran has received treatment for her service-connected left 
wrist disability by Dr. D.T.  Dr. T. states in a report that 
the veteran has been a frequent patient under his care and 
was initially seen in October 2001, with a history of 
problems with her wrist.  In the June 2002 letter, Dr. D.T. 
explains that x-rays of her wrist at that time showed a 
healed radial head fracture, a scaphoid fracture, and a 
"little bit" of avascular necrosis of the proximal pole of 
her scaphoid.  Similarly, a November 2002 private medical 
statement also reflects treatment due to residual pain and 
arthritis of the left wrist joint.  Dr. D.T. explained that 
the veteran exhibited limited motion with dorsiflexion of the 
wrist limited to 14 degrees, palmar flexion limited to 8 
degrees, and axillary ulnar deviation and radial deviation 
limited to approximately 10 degrees in each direction.  X-
rays showed avascular necrosis of the proximal pull of her 
scaphoid, and the physician opined that the veteran retired 
from her job.  In a follow-up letter dated January 2005, Dr. 
D.T. reported that the veteran has continuing residual pain 
and problems with her left wrist.  Range of motion testing 
revealed palmar flexion to 25 degrees, dorsiflexion to 20 
degrees, ulnar deviation to 20 degrees, and radial deviation 
to 15 degrees.  The physician stated that the veteran 
exhibits pain at the base of her thumb and at the anatomic 
snuff box, which limits her ability to do heavy lifting and 
strenuous work of significance.  Finally, in December 2007, 
Dr. D.T. stated that the veteran has continuing pain in her 
wrist with tenderness at the scaphoid and some crepitus with 
range of motion.  She has approximately 30 degrees of 
extension, 60 degrees of flexion, 30 degrees of radial 
deviation, and 20 degrees of ulnar deviation.  No significant 
weakness or neurovascular compromise was exhibited, and Dr. 
D.T. stated that the veteran's condition seemed "stable and 
nonprogressive."  

After consideration of all evidence of record, the Board 
finds the preponderance of the evidence to be against a 
disability rating in excess of 10 percent for the veteran's 
service-connected left wrist disability.  As noted above, the 
veteran has already been awarded a disability rating of 10 
percent for her disability, which is the maximum schedular 
evaluation under Diagnostic Code 5215, for wrist 
disabilities.  Therefore, Diagnostic Code 5215 does not 
assist her in obtaining a higher evaluation.  The Board must 
consider evaluation of the veteran's left wrist disability 
under all other potentially appropriate diagnostic codes. 

Under Diagnostic Code 5214 ankylosis of the wrist when in a 
favorable position in 20 degrees to 30 degrees of 
dorsiflexion warrants a 20 percent rating when affecting the 
minor extremity, as here in this case (and 30 percent when 
affecting the major extremity).  With ankylosis in any other 
position, except favorable, a 30 percent rating is warranted 
when it affects the minor extremity (and a 40 percent rating 
when it affects the major extremity).  With unfavorable 
ankylosis, in any degree of palmar flexion, or with ulnar or 
radial deviation, a 40 percent rating is warranted when it 
affects the minor extremity (and a 50 percent rating is 
warranted when it affects the major extremity).  In 
evaluating the veteran's claim under Diagnostic Code 5214, 
the Board notes that she has never been shown to have 
ankylosis of the left wrist, which is immobility and 
consolidation of a joint.  See Dorland's Illustrated Medical 
Dictionary 86 (28th ed., 1994).  In this regard, the Board 
notes the evidence consistently shows the veteran has 
movement of the wrist in dorsiflexion (extension) and palmar 
flexion, which clearly indicates she does not have ankylosis.  
Therefore, while the veteran has consistently demonstrated 
limited motion in dorsiflexion and palmar flexion, she does 
not have ankylosis of the left wrist, and Diagnostic Code 
5214 is not for application in this case.  

The Board has also considered the veteran's service-connected 
left wrist disability under Diagnostic Code 5003, for 
degenerative arthritis.  Degenerative arthritis established 
by x-ray findings is rated according to limitation of motion 
for the joint or joints involved.  Where limitation of motion 
is noncompensable, a rating of 10 percent is assigned for 
each major joint (including the ankle and the knee) or group 
of minor joints affected by limitation of motion to be 
combined not added under Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion a 10 percent 
rating is assigned where there is x-ray evidence of 
involvement of two or more major joints, or two or more minor 
joint groups; and a 20 percent evaluation is assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2007).  While the veteran's left wrist has 
demonstrated degenerative changes, the veteran's left wrist 
disability is currently rated 10 percent disabling based on 
limitation of motion.  Therefore, Diagnostic Code 5003 does 
not assist the veteran in obtaining a higher disability 
evaluation.  

The Board has also considered the veteran's left wrist 
disability under 38 C.F.R. §§ 4.40 and 4.45 (2007) and the 
decision in DeLuca, to determine whether she has any 
additional limitation of motion due to pain, swelling, 
weakness, or excess fatigability.  The Board again notes the 
veteran's continuing complaints of painful motion, swelling, 
numbness, and tingling of her left wrist throughout the 
pendency of this appeal.  However, during the September 2007 
VA examination, the examiner opined that the veteran's 
limitation of motion was not increased due to weakness, 
fatigability, incoordination, or repetitive use.  
Furthermore, the RO explained in its May 2006 DRO decision 
that the current 10 percent evaluation contemplates pain on 
motion.  Thus, the Board finds that any pain associated with 
the veteran's service-connected left wrist disability is 
encompassed in the 10 percent currently assigned to the 
veteran's service-connected left wrist disability.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b) (1) provides that 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  

The veteran has not identified any specific factors which may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings; the Board has been similarly 
unsuccessful in finding exceptional factors.  Specifically, 
the veteran has not required frequent periods of 
hospitalization for her left wrist disability and there have 
been no findings of exceptional limitation beyond that 
contemplated by the schedule of ratings.  The Board does not 
doubt that limitation caused by her left wrist disability has 
an adverse impact on employability; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  Consequently, the Board finds 
that the 10 percent rating currently assigned adequately 
reflects the clinically established impairment experienced by 
the veteran and a higher evaluation is denied.

The Board notes that the veteran is appealing the initial 
assignment of an evaluation following the grant of service 
connection for arthralgia of the left wrist, status post 
fracture of scaphoid, and that in such cases, the Board must 
consider whether staged ratings should be assigned based upon 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In this case, there is no evidence that there have been 
changes in the veteran's medical status regarding her left 
wrist disability.  Therefore, the veteran's overall 
disability has not changed and a uniform rating is warranted.  

In view of the foregoing, the Board finds that the evaluation 
assigned adequately reflects the clinically established 
impairment experienced by the veteran.  As the preponderance 
of the evidence is against the veteran's claim for an 
increased rating for her service-connected arthralgia of the 
left wrist, status post fracture of scaphoid, the benefit-of-
the-doubt doctrine is not for application, and an increased 
rating must be denied.  See Gilbert, 1 Vet. App. at 55.

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his or her possession that pertains to the claim.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the agency of 
original jurisdiction (AOJ).  Under such circumstances, VA's 
duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case (SOC) or supplemental statement of 
the case (SSOC), is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of two letters 
sent to the veteran on November 2004 and August 2007 that 
fully addressed all four notice elements.  In the letter, the 
veteran was informed that the evidence necessary to 
substantiate the claim for an increased evaluation would be 
evidence showing that her disability is worse than the 
current evaluation contemplates.  The letters also informed 
the veteran that she must provide medical or lay evidence 
demonstrating a worsening of her disability and the impact on 
her employment and daily life, which can also be 
substantiated by sending statements from other individuals 
who are able to describe in what manner the disability has 
become worse.  It also informed her that on her behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  The letters stated that she would 
need to give VA enough information about the records so that 
it could obtain them for her.  Finally, she was told to 
submit any evidence in her possession that pertained to the 
claim.  

Although the notice letters were not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of her claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of May 2006 and October 2007 supplemental statement of 
the cases after the notice was provided.  For these reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
effective date questions are moot.  The veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service medical 
records, private medical records dated March 1993 to December 
2007, and VA outpatient treatment records from April 2000 to 
June 2000.  The veteran was also provided a VA examination in 
connection with her claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).





ORDER

Entitlement to an initial rating in excess of 10 percent for 
arthralgia of the left wrist, status post fracture of 
scaphoid is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


